Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 2/1/19.  Claims 1-20 are pending in the application.  
Claims 4, 12, and 19 are rejected under 35 U.S.C. 112.
Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 2008/0046432).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, and further in view of Davis et al. (US 2014/0006465).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 4, 12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite, “wherein the determining the snapshot identifier range based on the set of snapshot identifiers comprises selecting a largest snapshot identifier from the set of snapshot identifiers as an end value of the snapshot identifier range and selecting a next largest snapshot identifier from the set of snapshot identifiers as a beginning value of the snapshot identifier range” however, there is not any discussion of how this is achieved.  The language of the claim is present in the specification, however, it is not clear how this is performed.  Applicant must point to proper description or cancel the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 2008/0046432).

With respect to claim 1, Anderson teaches a method, comprising: 
obtaining, by a system comprising a processor, domain membership information comprising one or more domain identifiers associated with a file object (Anderson, Fig. 2a, Snap1, 221, Fig. 7a step 603 & pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221); 
obtaining a set of snapshot identifiers based on the domain membership information (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode); and 
performing a snapshot-related operation to the file object based on the set of snapshot identifiers (Anderson, Fig. 7a step 605 & pa 0130, file COW process is executed).

With respect to claim 2, Anderson teaches the method of claim 1, wherein the performing the snapshot-related operation to the file object based on the set of snapshot identifiers comprises performing a copy-on-write operation to the file object (Anderson, pa 0130, file COW process is executed).

With respect to claim 3, Anderson teaches the method of claim 1, further comprising determining a snapshot identifier range for the copy-on-write operation based on the set of snapshot identifiers (Anderson, pa 0179, determining a range of snapshots).

claim 4, Anderson teaches the method of claim 3, wherein the determining the snapshot identifier range based on the set of snapshot identifiers comprises selecting a largest snapshot identifier from the set of snapshot identifiers as an end value of the snapshot identifier range and selecting a next largest snapshot identifier from the set of snapshot identifiers as a beginning value of the snapshot identifier range (Anderson, pa 0179 range of snapshots from oldest to newest or newest to oldest).

With respect to claim 5, Anderson teaches the method of claim 1, wherein the obtaining the domain membership information comprises accessing file metadata associated with the file object (Anderson, pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221 & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode).

With respect to claim 6, Anderson teaches the method of claim 1, wherein the obtaining the set of snapshot identifiers comprises using one or more domain identifiers corresponding to the domain membership information to retrieve snapshot-specific data associated with the one or more domain identifiers (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular 

With respect to claim 8, Anderson teaches the method of claim 6, further comprising, creating a snapshot, comprising creating a domain on a path corresponding to the snapshot (Anderson, pa 0121, getting the path of the root of the snapshot to be created), obtaining a domain identifier corresponding to the snapshot in response to the creating the domain, and adding a snapshot identifier associated with the snapshot to the snapshot-specific data associated with the domain identifier (Anderson, pa 0146, adding the LIN of the target file/dir to the snapshot tracking file associated with the governing snapshot).

With respect to claim 9, Anderson teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 
creating a snapshot, comprising creating a domain on a directory path corresponding to the snapshot (Anderson, Fig. 6 step 402 & pa 0121, getting the path of the root of the snapshot to be created, where the root of the snapshot is the top-most level in the file system hierarchy governed by the snapshot), the domain identified by a domain identifier (Anderson, Fig. 6 step 403 & pa 0122, snapshot tracking file is created with fields including the snapshot ID field 311), and adding a snapshot identifier associated with the snapshot to the snapshot-specific data associated with the domain identifier (Anderson, Fig. 6 step 409 & pa 0125, genesis 
obtaining domain membership information associated with the file object, the domain membership information comprising the domain identifier (Anderson, Fig. 7a step 603 & pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221); 
obtaining a group of snapshot identifiers based on the domain membership information (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode); and 
performing a copy-on-write operation to the file object based on the group of snapshot identifiers (Anderson, Fig. 7a step 605 & pa 0130, file COW process is executed).

With respect to claim 10, Anderson teaches the system of claim 9, wherein the operations further comprise, determining that the copy-on-write operation is to be performed to the file object, comprising determining that a last snapshot identifier value associated with the file object is below a global snapshot identifier value (Anderson, Fig. 7b step 621 & pa 0135, if the last snapshot ID is less than the global count).

With respect to claim 11, Anderson teaches the system of claim 10, wherein the operations further comprise, determining a snapshot identifier range for the copy-on-

With respect to claim 12, Anderson teaches the system of claim 11, wherein the determining the snapshot identifier range based on the group of snapshot identifiers comprises selecting a largest snapshot identifier from the group of snapshot identifiers as an end value of the snapshot identifier range and selecting a next largest snapshot identifier from the group of snapshot identifiers as a beginning value of the snapshot identifier range (Anderson, pa 0179 range of snapshots from oldest to newest or newest to oldest).

With respect to claim 13, Anderson teaches the system of claim 11, wherein the obtaining the domain membership information comprises accessing a file attribute associated with the file object (Anderson, pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221 & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode).

With respect to claim 14, Anderson teaches the system of claim 9, wherein the obtaining the group of snapshot identifiers comprises using the domain identifier to retrieve snapshot-specific data associated with the domain identifier (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the inode metadata structure 

With respect to claim 16, Anderson teaches the machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: 
determining whether a copy-on-write operation is to be performed to a snapshotted file object (Anderson, pa 0072, receive and process requests to create snapshots, to delete snapshots, to read snapshot data, to modify data governed by a snapshot, etc.), and in response to determining that no copy-on-write operation is to be performed, skipping the copy-on-write operation with respect to the snapshotted file object (Anderson, Fig. 7d, step 641 & pa 0150, determine whether there is a previous version of the target file, if not, do not perform COW), and in response to determining that the copy-on-write operation is to be performed (Anderson, pa 0128, copying data in response to a write request): 
obtaining domain membership information associated with the snapshotted file object (Anderson, Fig. 7a step 603 & pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221); 
obtaining snapshot identifiers based on the domain membership information (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the ; and 
performing the copy-on-write operation to the file object based on the snapshot identifiers (Anderson, Fig. 7a step 605 & pa 0130, file COW process is executed).

With respect to claim 17, Anderson teaches the machine-readable storage medium of claim 16, wherein the determining whether the copy-on-write operation is to be performed to the snapshotted file object comprises evaluating a last snapshot identifier value associated with the file object relative a global snapshot identifier value (Anderson, Fig. 7b step 621 & pa 0134, is last snapshot ID less than global count), and determining that the copy-on-write operation is to be performed in response to the last snapshot identifier value associated with the file object being below the global snapshot identifier value (Anderson, pa 0135, if the last snapshot ID is less than the global count, proceed), or determining that the copy-on-write operation is not to be performed in response to the last snapshot identifier value associated with the file object not being below the global snapshot identifier value (Anderson, pa 0134, if the last snapshot ID is not less than the global count and the governance list is up to date and the process ends).

With respect to claim 18, Anderson teaches the machine-readable storage medium of claim 16, wherein the operations further comprise, in response to determining that the copy-on-write operation is to be performed, determining a snapshot 

With respect to claim 19, Anderson teaches the machine-readable storage medium of claim 18, wherein the determining the snapshot identifier range based on the snapshot identifiers comprises selecting a largest snapshot identifier from the snapshot identifiers as an end value of the snapshot identifier range and selecting a next largest snapshot identifier from the snapshot identifiers as a beginning value of the snapshot identifier range (Anderson, pa 0179 range of snapshots from oldest to newest or newest to oldest).

With respect to claim 20, Anderson teaches the machine-readable storage medium of claim 16, wherein in response to determining that the copy-on-write operation is to be performed, the obtaining the snapshot identifiers comprises using the domain membership information to retrieve snapshot-specific data associated with the domain membership information (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode & Fig. 7a step 603 & pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, and further in view of Davis et al. (US 2014/0006465).

With respect to claim 7, Anderson teaches the method of claim 6, as discussed above.  Anderson doesn't expressly discuss wherein the using the one or more domain identifiers corresponding to the domain membership information to retrieve the snapshot-specific data associated with the one or more domain identifiers comprises requesting the snapshot-specific data from a domain manager.
Davis teaches wherein the using the one or more domain identifiers corresponding to the domain membership information to retrieve the snapshot-specific data associated with the one or more domain identifiers comprises requesting the snapshot-specific data from a domain manager (Davis, pa 0008, two or more cloud controllers collectively manage distributed filesystem data where each cloud controller “owning” a distinct portion of the global namespace & pa 0402, requesting data from a cloud controller).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified 

	With respect to claim 15, the limitations are essentially the same as claim 7, and are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169